FILE COPY




                                  No. 07-14-00230-CR


Daniel Ivan Rodriguez                       §     From the 242nd District Court
 Appellant                                          of Castro County
                                            §
v.                                                April 29, 2015
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated April 29, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo